DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular deck surfaces" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 6431554).
 	Regarding claim 1, Miyamoto et al. discloses a gasket Fig. 1 to be attached between a cylinder head and a cylinder block of an internal combustion engine, the gasket comprising: a lower base plate 1 being flat plate-shaped and disposed on a side of the cylinder block; an upper base plate 1 being flat plate-shaped and disposed on a side of the cylinder head; and a shim plate 2 being flat plate-shaped and disposed between the lower base plate and the upper base plate, wherein the lower base plate includes cylinder-block-side full-bead sections 7 being annular and corresponding to each of the annular deck surfaces of each bore wall of the cylinder block, the upper base plate includes cylinder-head-side full-bead sections 7 being annular, facing the cylinder-block-side full-bead sections, and corresponding to each of the cylinder head surfaces, of the cylinder head, facing each deck surface, the shim plate includes wedge sections 4 being annular, disposed between the cylinder-block-side full-bead sections and the cylinder-head-side full-bead sections respectively, and extending along the cylinder head surfaces, and the shim plate includes extended wedge sections (2x of Annotated Fig. 2, below) formed extending from parts, in a circumferential direction, of the wedge sections positioned on both ends in an arrangement direction of the wedge sections, to outer upper surfaces of outer walls of the cylinder block, which are surfaces defining cooling water channels 6 with the bore walls.

    PNG
    media_image1.png
    709
    810
    media_image1.png
    Greyscale

 	Regarding claim 2, Miyamoto et al. discloses wherein each of the extended wedge sections 2x extend in opposite directions from each other in the arrangement direction of the wedge sections. 	Regarding claim 3, Miyamoto et al. discloses wherein the lower base plate 1 includes cylinder-block-side cooling-water half-bead sections 7b Fig. 13 corresponding to the outer upper surfaces of the cylinder block, the upper base plate includes cylinder-head-side cooling-water half-bead sections 7b facing the cylinder-block-side cooling-water half-bead sections, and corresponding to outer lower surfaces of the cylinder head that are surfaces facing the outer upper surfaces, and the extended wedge sections 2x are formed so that they do not reach the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections.
 	Regarding claim 4, Miyamoto et al. discloses wherein a bead height in the upward direction and downward direction at certain part, of the cylinder-block-side cooling-water half-bead sections 7b and the cylinder-head-side cooling-water half-bead sections 7b, where the extended wedge sections 2x are 
 	Regarding claim 13, Miyamoto et al. discloses a gasket Fig. 1 to be attached between a cylinder head and a cylinder block of an internal combustion engine, the gasket comprising: a lower base plate 1 being flat plate-shaped and disposed on a side of the cylinder block; an upper base plate 1 being flat plate-shaped and disposed on a side of the cylinder head; and a shim plate 2 being flat plate-shaped and disposed between the lower base plate and the upper base plate, wherein the lower base plate includes cylinder-block-side full-bead sections 7 being annular and formed to face annular deck surfaces of each bore wall of the cylinder block, the upper base plate includes cylinder-head-side full-bead sections 7 being annular and formed to face cylinder head surfaces of the cylinder head, which are surfaces facing each deck surface, the shim plate includes folded wedge sections (Col. 7, Ln. 17-18) being annular, and located around bored holes defined by the bore walls, and extended shim plate sections being integrally formed with the folded wedge sections, in a circumferential direction of the folded wedge sections, in a manner extending to the outer upper surfaces of outer walls, of the cylinder block, which are surfaces defining cooling water channels, the folded wedge sections include parts positioned between each of the cylinder-block-side full-bead sections and the cylinder-head-side full-bead sections, and the extended shim plate sections 2x include outer folded stopper sections being folded back at the outer side end portions in the direction the folded wedge sections are arranged.
 	Regarding claim 14, Miyamoto et al. discloses wherein the lower base plate 1 includes cylinder-block-side cooling-water half-bead sections 7b extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 1 includes cylinder-head-side cooling-water half-bead sections .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. 	Regarding claim 7, Miyamoto et al. discloses the invention as claimed above but fails to explicitly disclose wherein the extended wedge sections are separate from the wedge sections, and the extended wedge sections have a thickness that is different from the thickness of the wedge sections.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the gasket according to the configuration of the assembly and since it has been held that making parts of an apparatus separable was held to be an obvious modification. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) 
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in view of Ludwig et al. (DE 10005455).
 	Regarding claim 8, Miyamoto et al. discloses a gasket Fig. 1 to be attached between a cylinder head and a cylinder block of an internal combustion engine, the gasket comprising: a lower base plate 1 being flat plate-shaped and disposed on a side of the cylinder block; an upper base plate 1 being flat plate-shaped and disposed on a side of the cylinder head; and a shim plate 2 being flat plate-shaped and disposed between the lower base plate and the upper base plate, wherein the lower base plate includes cylinder-block-side full-bead sections 7 being annular and corresponding to each of the annular deck surfaces of each bore wall of the cylinder block, the upper base plate includes cylinder-head-side full-bead sections 7 being annular, facing the cylinder-block-side full-bead sections, and corresponding to each of the cylinder head surfaces, of the cylinder head, facing each deck surface, the shim plate includes wedge sections 4 being annular, disposed between the cylinder-block-side full-bead sections and the cylinder-head-side full-bead sections respectively, and extending along the cylinder head surfaces, and the shim plate includes extended wedge sections (2x of Annotated Fig. 2, below) formed extending from parts, in a circumferential direction, of the wedge sections positioned on both ends in an arrangement direction of the wedge sections, to outer upper surfaces of outer walls of the cylinder block, which are surfaces defining cooling water channels 6 with the bore walls.  However, fails to explicitly disclose a stopper plate.  Ludwig et al. shows this to be well known in the art.  Ludwig et al., a gasket for an internal combustion engine, discloses the use of a stopper plate Fig. 23 separate from the shim plate, and disposed between the lower base plate and the upper base plate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the gasket assembly of Miyamoto et al. with a stopper plate as taught by Ludwig et al. in order to provide a limited amount of deformation of the beads of the upper and lower base plates during compression.  (Para. 0030 of Ludwig et al.)

 	Regarding claim 10, the combination discloses a middle plate 10 being flat plate-shaped and disposed between the lower base plate and the shim plate 2, wherein the lower base plate includes cylinder-block-side cooling-water half-bead sections 7b extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 1 includes cylinder-head-side cooling-water half-bead sections 7b extending in a manner facing outer lower surfaces, of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are attached to at least one of a side, of the middle plate, facing the upper base plate and a side, of the middle plate, facing the lower base plate, on sides further out than the cylinder-block-side cooling-water half-bead sections and the cylinder-head-side cooling-water half-bead sections. 	Regarding claim 11, the combination discloses wherein the lower base plate 1 includes cylinder-block-side cooling-water half-bead sections 7b extending in a manner facing the outer upper surfaces of the cylinder block, the upper base plate 1 includes cylinder-head-side cooling-water half-bead sections 7b extending in a manner facing outer lower surfaces of the cylinder head, which are surfaces facing the outer upper surfaces, and the stopper plates (21 of Ludwig et al.) are fixed to the upper base plate and the lower base plate by crimping (Fig. 11 of Ludwig et al.), on sides further out than the cylinder block and the cylinder head.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675